Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Amendment No. 1 to Second Amended and Restated Credit Agreement
(this “Amendment”) is made as of May 6, 2009, by and among the following:
     (i) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“GII”);
     (ii) GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(together with GII, collectively, the “Borrowers” and, individually,
“Borrower”);
     (iii) the Lenders (as defined in the Credit Agreement referred to below)
signatory hereto; and
     (iv) KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders
(the “Administrative Agent”).
RECITALS:
          A. The Borrowers, the Administrative Agent and the Lenders are parties
to the Second Amended and Restated Credit Agreement, dated as of August 31, 2007
(as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
          B. The Borrowers, the Administrative Agent and the Lenders desire to
amend the Credit Agreement to modify certain provisions thereof in the manner
and to the extent set forth herein.
          C. Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Credit Agreement.
AGREEMENT:
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrowers, the Administrative Agent and the Lenders
agree as follows:
     1. New Definitions. The following definitions shall be added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:
          ““Amendment No. 1” means the Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of May 6, 2009, by and among the Borrowers,
the Administrative Agent and the Lenders signatory thereto.”
          ““Amendment No. 1 Effective Date” has the meaning given to such term
in Amendment No. 1.”

 



--------------------------------------------------------------------------------



 



     ““Chrysler Receivable” means an account receivable owed to a Borrower or
any Subsidiary generated from the sales of goods or services to Chrysler
Corporation and its affiliates and eligible to be sold pursuant to the Supplier
Program.”
     ““GM Receivable” means an account receivable owed to a Borrower or any
Subsidiary generated from the sales of goods or services to General Motors
Corporation and its affiliates and eligible to be sold pursuant to the Supplier
Program.”
     ““Lien Priority Agreement” means a lien priority agreement, in
substantially the form attached to Amendment No. 1 as Exhibit A, executed and
delivered by the Administrative Agent in connection with any Supplier Purchase
Agreement and the Supplier Program.”
     ““Supplier Program” means the United States Department of the Treasury Auto
Supplier Support Program.”
     ““Supplier Program Receivables” has the meaning provided in Section
7.02(d).”
     ““Supplier Purchase Agreement” means each supplier purchase agreement
entered into by a Borrower or a Subsidiary for the purpose of selling GM
Receivables or Chrysler Receivables pursuant to the Supplier Program.”
     2. Amendment to Section 7.02. Section 7.02 of the Credit Agreement is
hereby amended to delete the word “and” at the end of clause (b), to delete the
period at the end of clause (c) and replace it with a semicolon and the word
“and,” and to add a new section (d) thereto:
     “(d) Supplier Program Receivables. Notwithstanding anything contained in
this Section 7.02 to the contrary, the Borrowers or any Subsidiary may sell GM
Receivables or Chrysler Receivables pursuant to the Supplier Program (the
“Supplier Program Receivables”), provided, that (i) the consideration received
for the Supplier Program Receivables is in cash received in immediately
available funds; (ii) the purchase price for any Supplier Program Receivables
sold is at least 90% of the face amount of such Supplier Program Receivables
(and no other fees or charges are due and payable by any Borrower or any
Subsidiary in connection with participation in the Supplier Program); and
(iii) any Supplier Purchase Agreement shall be substantially in the form
delivered to the Administrative Agent prior to the Amendment No. 1 Effective
Date and any other documentation entered into by a Borrower or a Subsidiary
shall be upon such terms as reasonably acceptable to the Administrative Agent.”
     3. Amendment to Section 11.12(d). Section 11.12(d) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
     “(d) To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section) waive the provisions of
Section 7.02 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as permitted
by Section 7.02, (i) such Collateral shall be sold, transferred or disposed of
free and clear of the Liens created by the respective Security Documents; (ii)
if such Collateral includes all of the capital stock of a Subsidiary that is a
party to the Subsidiary Guaranty or whose stock is pledged pursuant to the
Security Agreement, such capital stock shall be released from the Security
Agreement and such Subsidiary shall be released from the Subsidiary Guaranty;
and (iii) the Administrative Agent shall be authorized to take actions deemed
appropriate by it in order to

2



--------------------------------------------------------------------------------



 



effectuate the foregoing, including, without limitation, executing and
delivering any Lien Priority Agreement.”
     4. Conditions Precedent. The amendments set forth above shall become
effective on the date (the “Amendment No. 1 Effective Date”) that the following
conditions are satisfied:
(a) this Amendment has been executed by each Borrower, the Administrative Agent
and the Required Lenders, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;
(b) each Subsidiary Guarantor has executed and delivered to the Administrative
Agent the Subsidiary Guarantor Acknowledgment and Agreement attached hereto;
(c) all representations and warranties of the Loan Parties contained in the
Credit Agreement or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made;
(d) the Borrowers have satisfied such other conditions as the Administrative
Agent may reasonably request relating to the transactions contemplated hereby.
     5. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that: (a) such Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officials executing this Amendment have been duly authorized to execute and
deliver the same and bind such Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the organizational documents of such Borrower or any law applicable to such
Borrower; (d) no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; and (e)
this Amendment constitutes a valid and binding obligation of such Borrower in
every respect, enforceable in accordance with its terms, except to the extent
that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
     6. Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any other Loan Document shall hereafter be construed as a reference
to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.
     7. Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,

3



--------------------------------------------------------------------------------



 



representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement
     8. Waiver. Each Borrower hereby waives and releases, to the fullest extent
permitted by applicable law, the Administrative Agent and each of the Lenders
and their respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which such Borrower is aware, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     10. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     11. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT. Any legal
action or proceeding with respect to this Amendment may be brought in the
Supreme Court of the State of New York sitting in New York County or in the
United States District Court of the Southern District of New York, and, by
execution and delivery of this Amendment, each Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.
(b) Each Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 11(a) above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
(c) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY,

4



--------------------------------------------------------------------------------



 



AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
(Signature pages follow.)

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date first above written.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ Kenneth W. Smith        Name:   Kenneth W. Smith        Title:  
Senior Vice President and Chief Financial Officer        GIBRALTAR STEEL
CORPORATION OF NEW YORK
      By:   /s/ Kenneth W. Smith        Name:   Kenneth W. Smith        Title:  
Senior Vice President and Chief Financial Officer        KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent and as a Lender
      By:   /s/ Mark F. Wachowiak         Name:  Mark F. Wachowiak      
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            LENDER:
      MANUFACTURERS AND TRADERS TRUST COMPANY        By:   /s/ Jonathan Z. Falk 
      Name:   Jonathan Z. Falk        Title:   Vice President     

            LENDER:
      US BANK, NATIONAL ASSOCIATION        By:   /s/ Louis Serio        Name:  
Louis Serio        Title:   Vice President     

            LENDER:
      PNC BANK, NATIONAL ASSOCIATION        By:   /s/ James F. Stevenson       
Name:   James F. Stevenson        Title:   Senior Vice President     

            LENDER:
      FIRSTMERIT BANK, N.A.        By:   /s/ Robert G. Morlan        Name:  
Robert G. Morlan        Title:   Senior Vice President     

            LENDER:
      JPMORGAN CHASE BANK, N.A.       By:   /s/ Thomas C. Strasenburgh       
Name:   Thomas C. Strasenburgh       Title:   Vice President     

            LENDER:
      HSBC BANK USA, NATIONAL ASSOCIATION       By:   /s/ Peter Leonard      
Name:   Peter Leonard       Title:   AVP    

            LENDER:
      TRISTATE CAPITAL BANK       By:   /s/ David A. Molnar       Name:   David
A. Molnar       Title:   Regional President    

            LENDER:
      COMERICA BANK       By:   /s/ Mark Skrzynski       Name:   Mark Skrzynski
      Title:   Corporate Banking Officer    

            LENDER:
      FIRST NATIONAL BANK OF PENNSYLVANIA       By:   /s/ Jeffrey A. Martin    
  Name:   Jeffrey A. Martin       Title:   Senior Vice President    

            LENDER:
      NATIONAL CITY BANK       By:   /s/ Timothy J. Holmes       Name:   Timothy
J. Holmes       Title:   Senior Vice President    

            LENDER:
      BANK OF AMERICA, N.A.       By:   /s/ Michael R. Nowicki       Name:  
Michael R. Nowicki       Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Lien Priority Agreement
(see attached)

 



--------------------------------------------------------------------------------



 



LIEN PRIORITY AGREEMENT
THIS LIEN PRIORITY AGREEMENT is made as of
                                         by and between GM Supplier Receivables
LLC (“Purchaser”), with an address at                                         
and                                          (“Creditor”) with an address at
                                         .
RECITALS:

  A.   Creditor has loaned, extended credit or otherwise agreed to become a
creditor of _________ (“Debtor”) and has received, in connection therewith, a
security interest in certain property of Debtor, including accounts receivable
owed to Debtor by one or more account debtors including General Motors
Corporation, a Delaware corporation (together with its subsidiaries and
affiliates, “OEM”) (such receivables, including related security and the
proceeds thereof, the “Creditor Receivables”).     B.   Purchaser from time to
time wishes to purchase from Debtor and Debtor wishes to sell to Purchaser, per
the terms of that certain Supplier Purchase Agreement between Purchaser, Debtor
and Citibank, N.A., a national banking association (“Citibank”), certain
accounts receivable owed to Debtor by OEM (such receivables, including related
security and the proceeds thereof, the “Purchaser Receivables”).     C.   It is
the desire and intention of the parties hereto to establish, as between
themselves, the priority, operation and effect of the security and other
interests of Creditor and Purchaser in the Creditor Receivables (including,
without limitation, the Purchaser Receivables).     D.   Debtor, Purchaser and
OEM are participating in the United States Department of the Treasury (“UST”)
Auto Supplier Support Program, certain terms of which are outlined in Annex A
hereto (the “Program Terms”).

     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:

  1.   Creditor hereby consents to the sale by Debtor and purchase by Purchaser,
from time to time, of the Purchaser Receivables.     2.   Effective upon the
purchase by Purchaser of the Purchaser Receivables, Creditor agrees that the
security interest of Creditor in the Purchaser Receivables is hereby released
automatically and without further action by Creditor or Debtor. If for any
reason such purchase of Purchaser Receivables by Purchaser is judicially
re-characterized as a grant of collateral by Debtor to secure a financing, then
Creditor agrees that its interest in the Purchaser Receivables is hereby made
subordinate, junior and inferior, and postponed in priority, operation and
effect, to the security interest of Purchaser in such Purchaser Receivables.
Purchaser agrees that any interest it may have in Creditor Receivables (other
than Purchaser Receivables) is hereby made subordinate, junior and inferior, and
postponed in priority, operation and effect, to the security interest of
Creditor in the Creditor Receivables.     3.   The priority and release in the
Creditor Receivables and Purchaser Receivables set forth above are
notwithstanding the operation or provisions of applicable law, the time, order
or method of attachment or perfection of security interests or the time and
order of filing of financing statements or any other liens held by the parties,
whether under the Uniform Commercial Code or other applicable law.     4.  
Creditor and Purchaser agree that neither shall challenge, contest, or join or
support any other person in challenging or contesting, whether directly or
indirectly, the validity, perfection, priority or enforceability of the other
party’s security interest in the Purchaser Receivables or the Creditor
Receivables, as applicable, in a manner inconsistent with this Agreement.     5.
  Purchaser agrees to immediately turn or pay over to Creditor any amounts that
may come into its possession that derive from Creditor Receivables other than
Purchaser Receivables, Creditor agrees to immediately turn or pay over to
Purchaser any amounts that may come into its possession that derive from
Purchaser Receivables. Except as set forth above, neither party shall have any
other duty or obligation of any other nature, including with respect to the
attachment or creation of

 



--------------------------------------------------------------------------------



 



      any other parry’s security interest or any credit decisions of such other
party with respect to Debtor. Creditor acknowledges that Purchaser and Debtor
have business relationships in addition to the purchase and sale of the
Purchaser Receivables.     6.   This Agreement shall remain in effect for as
long as the Supplier Purchaser Agreement between Purchaser, Debtor and Citibank
remains in effect or amounts remain outstanding with respect to Purchaser
Receivables purchased by Purchaser, whichever is later (including during a
bankruptcy proceeding involving Debtor). This Agreement will be binding upon and
inure to the benefit of Creditor and Purchaser and their respective successors
and assigns.     7.   All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may agree. Without limiting the foregoing, first-class
mail, facsimile transmission and commercial courier service are hereby agreed to
as acceptable methods for giving Notices. Regardless of the manner in which
provided, Notices may be sent to a party’s address set forth above or to such
other address as any party may give to the other in writing for such purpose in
accordance with this Section.     8.   This Agreement (including the documents
and instruments referred to herein) constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.     9.   This
Agreement may be executed in any number of counterparts, which taken together
shall constitute a single copy of this Agreement.     10.   This Agreement is
governed by the laws of the State of New York. Purchaser and Creditor agree that
any New York State or Federal court sitting in New York City shall have
non-exclusive jurisdiction to settle any dispute in connection with this
Agreement, and the parties hereby submit to the jurisdiction of those courts.
Purchaser and Creditor each waive any right to immunity from jurisdiction to
which it may be entitled (including, to the extent applicable, immunity from
pre- and post-judgment attachment and execution.)     11.   As additional
collateral for loans received pursuant to the Program Terms, the Purchaser has
collaterally assigned this Agreement to UST. The Creditor hereby acknowledges
and consents to such assignment.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.

                                              GM SUPPLIER RECEIVABLES LLC    
 
                           
By:
              By                                  
 
  Print Name:               Print Name:        
 
  Title:  
 
          Title:  
 
   
 
  Phone:               Phone:        

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
          Each of the undersigned (collectively, the “Subsidiary Guarantors”
and, individually, “Subsidiary Guarantor”) consents and agrees to and
acknowledges the terms of the foregoing Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of May 6, 2009 (the “Amendment”). Each
Subsidiary Guarantor specifically acknowledges the terms of and consents to the
amendments set forth in the Amendment. Each Subsidiary Guarantor further agrees
that its obligations pursuant to the Subsidiary Guaranty shall remain in full
force and effect and be unaffected hereby.
          Each Subsidiary Guarantor hereby waives and releases, to the fullest
extent permitted by applicable law, the Administrative Agent and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates, and subsidiaries from any and all claims, offsets, defenses, and
counterclaims of which any of the Subsidiary Guarantors is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
          EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE
AMENDMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH SUBSIDIARY
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
(Signature page follows.)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and
Agreement has been duly executed and delivered as of the date of the Amendment.

            AIR VENT INC., as a Guarantor
ALABAMA METAL INDUSTRIES
     CORPORATION, as a Guarantor
APPLETON SUPPLY CO., INC., as a Guarantor
CLEVELAND PICKLING, INC., as a Guarantor
CONSTRUCTION METALS, LLC, as a Guarantor
DIAMOND PERFORATED
     METALS, INC., as a Guarantor
DRAMEX INTERNATIONAL INC., as a Guarantor
FLORENCE CORPORATION, as a Guarantor
FLORENCE CORPORATION
     OF KANSAS, as a Guarantor
GIBRALTAR INTERNATIONAL, INC., as a Guarantor
GIBRALTAR OF PENNSYLVANIA, INC., as a Guarantor
GIBRALTAR STRIP STEEL, INC., as a Guarantor
HOME IMPRESSIONS, INC., as a Guarantor
K & W METAL FABRICATORS, LLC, as a Guarantor
NOLL/NORWESCO, LLC, as a Guarantor
SEA SAFE, INC., as a Guarantor
SOLAR GROUP, INC., as a Guarantor
SOLAR OF MICHIGAN, INC., as a Guarantor
SOUTHEASTERN METALS MANUFACTURING
     COMPANY, INC., as a Guarantor
UNITED STEEL PRODUCTS
     COMPANY, INC., as a Guarantor
      By:   /s/ Kenneth W. Smith       Name:   Kenneth W. Smith       Title:  
Senior Vice President and
Chief Financial Officer    

 